Filed 7/28/16 P. v. Earl CA2/1

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION ONE


THE PEOPLE,                                                          B267761

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. TA136338)
         v.

SEAN ALEXANDER EARL,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Laura
R. Walton, Judge. Affirmed as modified.

      William L. Heyman, under appointment by the Court of Appeal, for Defendant
and Appellant.

         No appearance by Plaintiff and Respondent.

                                          _______________________
       An information, filed on April 30, 2015, charged appellant Sean Alexander Earl
and two codefendants with three counts of attempted murder. The information further
alleged that the attempted murders were committed willfully, deliberately, and with
premeditation within the meaning of Penal Code1 section 664, subdivision (a); that a
principal personally and intentionally used and discharged a firearm, a handgun, within
the meaning of section 12022.53, subdivisions (b), (c) and (e)(1); and that pursuant to
section 186.22, subdivision (b)(1)(C), the offenses were committed for the benefit of,
at the direction of, and in association with a criminal street gang.
       According to the preliminary hearing transcript, the charges were based on
an incident in which the three victims were fired upon as they walked on a street in
Compton. At a field show-up shortly after the shooting, one of the victims identified
appellant as one of the men who fired a gun at them.
       Appellant pleaded not guilty. On the first day of trial, the People struck “willful,
deliberate, and premeditated” from count 1, and with the court’s permission, amended the
information to add a section 12022.53, subdivision (b) firearm allegation to count 1.
Appellant withdrew his plea of not guilty as to count 1 and pleaded no contest to one
count of attempted murder and admitted the firearm allegation. (Capitalization omitted.)
The court found appellant guilty, found a factual basis for the plea, and dismissed the
other counts and the allegations. Under the plea agreement, the court sentenced appellant
to a total of 15 years in state prison, consisting of the lower term of five years as to
count 1 plus a consecutive term of 10 years for the section 12022.53, subdivision (b)
enhancement. The court also imposed a restitution fine of $300 (§§ 1202.4, subd. (b),
1202.45), required fees and assessments (§ 1465.8; Gov. Code, § 70373;) and awarded
appellant presentence custody and conduct credits.
       On October 4, 2015, appellant filed a notice of appeal and requested a certificate
of probable cause asserting that he should not have been charged with attempted murder
or the firearm enhancement because the evidence showed he was not a “shooter in the


       1   All statutory references are to the Penal Code unless otherwise indicated.

                                               2
case,” and “no one even got shot.” On October 19, 2015, the trial court granted the
request for a probable cause certificate.
       We appointed counsel to represent appellant in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that we
independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On April 16,
2016, we directed appointed counsel to immediately send the record on appeal and a copy
of the opening brief to appellant. We notified appellant that within 30 days from the date
of the notice he could submit by letter or brief any ground of appeal, contention or
argument he wished us to consider. We received no response.
       Appellant’s plea limits his challenge on appeal. The matters that appellant raised
in his request for a certificate of probable cause relate to the sufficiency of the evidence
supporting the charge and the enhancement. An argument that sufficient evidence did not
support the conviction, however, is not cognizable on appeal after appellant’s plea, with
or without a certificate of probable cause. (People v. Palmer (2013) 58 Cal. 4th 110, 114;
see People v. Turner (1985) 171 Cal. App. 3d 116, 125-126 [appellant’s plea concedes that
the prosecution has admissible evidence sufficient to prove the charges and thus waives
any right to raise questions about the evidence or have a conviction reviewed on the
merits].) Appellant did not identify any issue with respect to the validity of the plea
or the circumstances related to his plea agreement, nor does any appear in the record.
In addition, appellant did not list any noncertificate2 grounds in his notice of appeal nor
submit a brief or letter advancing any such grounds. Further, our own review has not
identified any noncertificate issue warranting appellate review.
       We are satisfied that appointed counsel has complied with his responsibilities, and
our review of the entire record has disclosed that no arguable issues exist that would
result in a disposition more favorable to appellant. (People v. Kelly (2006) 40 Cal. 4th
2  A defendant may obtain review on appeal of so-called “noncertificate” issues
which do not require a certificate of probable cause. Noncertificate issues are “[t]he
denial of a motion to suppress evidence under Penal Code section 1538.5” or “[g]rounds
that arose after entry of the plea and do not affect the plea’s validity.” (Cal. Rules of
Court, rule 8.304(b)(4).)

                                              3
106, 109-110; People v. Wende, supra, 25 Cal.3d at p. 441.) In examining the record
in this case, however, we noticed a typographical error in the abstract of judgment.
As reflected in the reporter’s transcript and minute order, the trial court imposed a total
sentence of 15 years in state prison. The abstract of judgment erroneously indicates that
the total time imposed is five years. We have inherent power to correct clerical errors in
the abstract of judgment. (People v. Mitchell (2001) 26 Cal. 4th 181, 185.)
                                      DISPOSITION
       The judgment is affirmed. The trial court is directed to prepare a corrected abstract
of judgment with the correct total sentence of 15 years, and to forward the corrected
abstract of judgment to the California Department of Corrections and Rehabilitation.
       NOT TO BE PUBLISHED.



                                                         ROTHSCHILD, P. J.
We concur:



                     JOHNSON, J.



                     LUI, J.




                                              4